Interlocutory judgment, Supreme Court, New York County, entered October 20, 1972, unanimously reversed, on the law, and vacated, and the case remitted for a new trial, with $60 costs and disbursements to abide the event. The trial, on *923the subject of liability only, terminated in a verdict which was completely illogical and inconsistent and incapable of being rationalized. Responding by special verdict to the court’s interrogatories, the jury found both that defendant-appellant Telephone Company’s vehicle caused the death of plaintiff-res-' pendent’s decedent, and that it was “being driven with the consent of the owner and lessor at the time of the accident”. Answering a third question, however, the jury found that defendant-appellant employee of the Telephone Company had not been “ driving this motor vehicle at the time of the accident.” Instructed then by the court to find a general verdict, “ finding for the plaintiff or defendant, based on the answers to the questions you gave,” the jury found for plaintiff. There had been no proof from which it could have been inferred that some stranger had been driving the car at the fatal moment. Obviously, in these circumstances, that verdict should not have been permitted to stand, and there should have been resubmission to the jury on appropriate instruction. Concur — Markewich, J.' P., Nunez, Kupferman, Steuer and Tilzer, JJ.